Citation Nr: 0019668	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in September 1977 
denied entitlement to service connection for a nervous 
condition.  The rating decision in March 1998 found that the 
veteran had submitted new and material evidence to reopen the 
claim.  The Board will, therefore, consider the claim on a de 
novo basis.  


FINDING OF FACT

The veteran has presented medical evidence that he may have 
had an acquired psychiatric disorder while on active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

In the veteran's case, in service he was diagnosed with 
tension headaches and immature personality.  In September 
1997, a private physician, who had treated the veteran for 
anxiety neurosis since 1987, offered an opinion that the 
veteran did not exhibit signs of immature personality and 
that the diagnosis of immature personality in service was not 
a proper diagnosis.  The Board finds that the private 
physician's opinion is sufficient to well ground the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is found to be well grounded 
and, to that extent, the appeal is granted.


REMAND

The service medical records show that, in June 1974, the 
veteran was admitted to a service department hospital for 
evaluation of headaches which did not respond to medication.  
Skull films, a brain scan, and an electroencephalogram (EEG) 
were normal.  The diagnosis was tension headaches and 
immature personality.  At an examination for separation in 
July 1974, tension headaches were noted, and the veteran was 
reported to be psychiatrically normal.

In December 1975, a private physician noted that the veteran 
had anxiety, and prescribed Stelazine.  

During VA hospitalization in April 1977 to rule out a 
sexually transmitted disease, it was noted that the veteran 
had been an inpatient at that facility earlier that month.

In October 1981, at the Carl Albert Community Mental Health 
Center (CMHC), a facility of the State of Oklahoma, the 
veteran gave a history of three "nervous breakdowns."  The 
diagnoses were explosive personality disorder and depressive 
neurosis.  From 1981 to 1991, the veteran was seen 
periodically at the Carl Albert CMHC and he indicated that he 
had yearly episodes of psychiatric symptoms when he was 
unable to work.  

In May 1996, a private psychiatrist rendered a diagnosis of 
major depression, recurrent, severe.  

At a VA psychiatric examination in February 1998, the 
diagnosis was generalized anxiety disorder.

At a personal hearing before the undersigned in June 2000, 
the veteran testified that:  He had had nervous problems 
since an incident in service when some members of his Air 
Force unit were injured as they were loading a bomb on an 
aircraft, and the veteran's supervisor harassed him when he 
refused to continue to perform that kind of work; he was not 
working, and he was receiving Social Security disability 
benefits.

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In this case, the Board finds that further 
development of the evidence is indicated.

This case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
copies of the records of the veteran's 
first admission to the VA Medical Center, 
Muskogee, Oklahoma, in April 1977.  

2.  The RO should obtain from the Social 
Security Administration copies of that 
agency's decision on the veteran's claim 
for disability benefits and the medical 
evidence which was considered.

3.  After obtaining any necessary release 
from the veteran, the RO should attempt 
to obtain copies of the records of his 
treatment at the Carl Albert CMHC since 
1991.  

4.  The RO should then arrange for the 
veteran to be examined by a psychiatrist.  
It is imperative that the claims file and 
a copy of this remand be made available 
to the examiner for review.  The examiner 
should determine whether the veteran 
suffers from any acquired psychiatric 
disorder(s), and, if so, the nature and 
extent of the disorder(s).  The examiner 
should offer an opinion on the question 
of whether it is as least as likely as 
not (a 50 percent or more likelihood) 
that any such disorder had its onset 
during the veteran's period of active 
service from August 1972 to July 1974 or 
is related to any acquired pathology 
demonstrated in service, such as tension 
headaches.  The examiner should also 
offer an opinion on the question of 
whether the veteran has had acquired 
psychiatric symptomatology since his 
separation from service and, if so, 
whether a current acquired psychiatric 
disorder is related to that 
symptomatology.  The examination report 
should be typed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he is 
further notified.  The appellant has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




